     Case 5:18-cv-01111 Document 162 Filed 08/28/20 Page 1 of 1 PageID #: 1952




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                       AT BECKLEY
ROLAND MATHIS,

              Plaintiff,

v.                                                       CIVIL ACTION NO. 5:18-cv-01111

WARDEN JOEL ZIEGLER and
WARDEN COAKLEY and WARDEN D.L. YOUNG and
DHO MS. LESLIE and UNIT MANAGER MS. E. STENNETT and
UNIT MANAGER MR. SNOW and COUNSELOR R. HAWKINS and
COUNSELOR MR. GRIMES and CASE MANAGER M. FOWLER and
CASE MANAGER MS. E. STOCK and
OFFICER WILLIAMS and OFFICER JAMES and
OFFICER E. HARVEY and LIEUTENANT FELTS and
SECRETARY MS. HUNTER and RN MR. ROSE and
OFFICER PETRY and OFFICER BRAGG and
OFFICER ZIMMERMAN and OFFICER ERSKINE and
P.A. ELLIS and DR. EDWARDS and DR. ZAHIR and
RDAP MR. CARNELL and EDUCATION MR. STEVENS and
DR. HALL and OFFICER W. COOLEY and MAIL ROOM STAFF,

              Defendants.

                                    JUDGMENT ORDER

              In accordance with the August 28, 2020, Memorandum Opinion and Order filed

granting summary judgment, dismissing the Plaintiff’s Bivens claim, and dismissing the remaining

defendants for lack of service, the Court ORDERS that this case be DISMISSED and

STRICKEN from the docket of this Court.

              The Court directs the Clerk to send a copy of this Order to counsel of record and

any unrepresented party herein.

                                            ENTERED:       August 28, 2020
